Citation Nr: 0216285	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  01-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to an evaluation in excess of 10 percent for 
headaches.

3.  Entitlement to an evaluation in excess of 10 percent for 
mid back myositis.  

4.  Entitlement to an evaluation in excess of 10 percent for 
low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

This veteran had active service from February 1996 to 
February 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision by the Department of 
Veterans Affairs (VA) Boise, Idaho Regional Office (RO).  

The matters noted above, in addition to entitlement to 
service connection for bilateral hearing loss, were before 
the Board previously.  In a September 2001 decision and 
remand, the Board denied service connection for bilateral 
hearing loss.  Thus, that matter is not currently on appeal.  
In its remand, the Board requested that further development 
be conducted, including current VA examinations to address 
the current nature and severity of the veteran's other 
disabilities noted on this.  The Board is satisfied that all 
efforts have been expended to comply with the remand 
directives and that no further assistance is required for an 
equitable decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's claims on appeal has been obtained by the 
RO.  

2.  The veteran was diagnosed with insomnia during his period 
of service and currently has been diagnosed with insomnia.  

3.  Throughout the evaluation period, the veteran's 
prostrating headaches occur at varying intervals ranging from 
once or twice per week to as infrequently as once a month.  
They are not manifested by prolonged attacks and they do not 
produce severe economic inadaptability.
 
4.  Throughout the evaluation period, the veteran's mid back 
myositis is manifested by complaints of pain, with minimal 
functional impairment and no limitation of motion.  

5.  The veteran's low back strain is manifested by infrequent 
muscle spasms and no limitation of motion of the lower back.  


CONCLUSIONS OF LAW

1.  Service connection for insomnia is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303 (2002).

2.  An increased rating, to 30 percent and no higher, is 
warranted for migraine headaches from February 14, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002);  38 
C.F.R. § 4.124a, Diagnostic Codes 8045, 8100 (2002).  

3.  A rating in excess of 10 percent for mid back myositis is 
not warranted at any point since separation from service.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.71, Diagnostic Codes 5003, 5021, 5291 
(2002).  

4.  A rating in excess of 10 percent for low back strain is 
not warranted at any point since separation from service.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.71, Diagnostic Code 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decision dated in February 2001, the statement of the 
case (SOC) dated in March 2001, the Board decision and remand 
dated in September 2001, the VCAA letter dated in September 
2001, and the supplemental statement of the case (SSOC) dated 
in June 2002, the RO provided the veteran with the applicable 
law and regulations and gave adequate notice as to the 
evidence needed to substantiate his claims.  In addition, the 
September 2001 letter explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has duty provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
several VA medical examinations and treatment records, and 
physical therapy records pertinent to the veteran's claims.  
He has not authorized VA to obtain any additional private 
evidence.  The Board finds that the duty to assist the 
veteran with the development of his claims is satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran claims that he is entitled to service connection 
for insomnia and to evaluations in excess of 10 percent for 
his headaches, mid back myositis, and for his lumbosacral 
strain.  The Board addresses each of these matters separately 
below.  

I.  Service connection

On review of the veteran's service medical records, noted in 
a January 1997 clinical record are the veteran's complaints 
of an inability to sleep.  The veteran denied all other 
symptoms and no significant stressors were identified.  The 
assessment was insomnia.  The doctor instructed the veteran 
on better sleeping habits and ordered some antidepressants, 
which made the veteran sleepy, but did not address the sleep 
problem.  On occupational health surveys conducted in 
December 1997 and November 1999, the veteran denied all 
health problems except back pain.  There are no other 
pertinent records during the veteran's period of service.  

In the August 2000 VA examination, the examiner noted the 
January 1997 medical entry in the veteran's service medical 
records.  Also noted is that the veteran never returned for 
any treatment in service because he lacked faith in the Air 
Force doctors.  The examiner stated that there did not seem 
to be a specific cause for his difficulties with sleeping.  
The examiner remarked that no diagnosis in service was ever 
made.  At the time of examination, the veteran stated that 
his back pain was causing insomnia.  To that, the examiner 
noted that the veteran's periods of insomnia predated his 
back pain.  Also noted is that history and general physical 
examination of the veteran did not indicate any underlying 
cause of the insomnia.  

The veteran has indicated that he never had a sleep problem 
until he joined the Air Force, where he experienced 
significant troubles with sleeping.  He has stated that this 
predated the onset of any back pain.  The veteran has also 
contended that he has continued to have insomnia since that 
time, waking up as many as 15 to 20 times for no apparent 
reason.  

On VA examination in November 2001, the examiner noted the 
veteran's history of insomnia and described sleep problems 
that did not occur because of pain or the need to urinate.  
The examiner noted that the veteran took Trazodone to help 
him sleep better.  The examiner also examined the veteran as 
to any psychiatric illness that possibly could account for 
his sleep disorder, but found no evidence of a psychiatric 
disability currently or in the past.  

VA progress notes extending from August 2000 to July 2001 
generally relate to physical therapy treatment for the 
veteran's back disabilities.  In a March 2001 record, it is 
noted that the veteran experienced sleep disturbances due to 
his lower and mid back disabilities.  

VA outpatient records extending from November 2001 to April 
2002 reveal complaints of sleep difficulties reportedly since 
military service with low energy all the time.  The veteran 
reported that he was not awakening due to pain.  In an April 
2002 clinical record, it is noted that a sleep study was 
ordered.  It does appear than sleep study was ever conducted.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

In view of the prevailing law and under these facts as noted 
above, the Board finds that service connection for insomnia 
is warranted.  The veteran has a current diagnosis of 
insomnia and his service medical records document insomnia 
during a period of time in service.  While there is some 
conflicting reports as to whether his other disabilities are 
the cause of his sleep disturbances, and the examiners of 
record have indicated that the underlying cause of the 
veteran's insomnia remains uncertain, insomnia appears to 
have had its onset during service.  VA law is clear that if a 
reasonable doubt arises concerning service origin, such doubt 
will be resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (2002).  With 
the facts on file, and resolving any doubt in favor of the 
veteran, the Board has determined that service connection for 
insomnia is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

II.  Increased Ratings 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service-
connected disorder, the disorder is generally viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  Where, as 
is the case here, the issues involves the assignment of an 
initial rating for a disability following the initial award 
of service connection for that disability, the entire history 
of the disability must be considered and, if appropriate, 
staged ratings may be applied.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

A.  Headaches

On VA examination in August 2000, the examiner reviewed the 
veteran's history of inservice trauma to the head and the 
onset of headaches.  At the time of examination, the veteran 
complained of two to three headaches per week lasting two to 
three hours.  When he took 800 milligrams of ibuprofen, that 
seemed to abort the headaches.  The examiner noted that the 
veteran's headaches did not seem to meet the criteria for 
migraine headaches.  The diagnosis was tension headaches.  

VA progress notes extending from August 2000 to July 2001 
relate primarily to physical therapy sessions for the 
veteran's back disabilities.  In a June 2001 clinical record, 
noted are complaints of weekly headaches over the course of 
several years without any change in character.  The veteran 
reported no visual symptoms, weakness, tingling; the 
headaches lasted about three hours, non-responsive to over-
the-counter medication.  

On VA examination in November 2001, the examiner noted that 
the veteran had not lost any work due to his migraine 
headaches.  He also complained of no auras with his 
headaches, though sometimes he got a warning of mild pain 
that quickly developed into severe headaches.  Half the time, 
however, the veteran stated that his headaches were severe at 
onset.  Also, at times, he got lightheaded and weak in the 
legs, but still did not suffer classic auras.  Relieving 
factors included over-the-counter analgesics and lying still 
until the headaches passed.  The veteran reported phonophobia 
and possibly photophobia with his headaches, and half the 
time, he became nauseous.  Average duration of his headaches 
was reported as two and one-half hours with the longest at 
three and one-half hours.  The veteran described his 
headaches as throbbing and bitemporal in nature mostly in the 
front of the head.  

The veteran specifically denied that he had any other type of 
headache other than the migraine itself.  Although the 
veteran stated that he could not identify precipitating 
factors per se, the headaches most typically occurred during 
the late afternoon and evening hours.  Several times, he had 
awoken in the morning with a headache.  Frequency of his 
headaches was as often as two days in a row and as 
infrequently as one in four weeks.  During the prior 30 days, 
the veteran stated that he had had migraines on three 
separate occasions.  His migraines were reported as 
prostrating, in that they required him to lie still.  The 
veteran further reported that taking sumatriptan oral tablets 
had helped treat his headaches.  He has never seen a 
neurologist for this disorder.  The assessment was common 
migraine, with current frequency of three times per month.  
The veteran stated that he responded well to sumatriptan, but 
when the headaches occurred, they were prostrating.  

In VA outpatient records extending from November 2001 to 
April 2002, only a mention of headaches is made; the records 
primarily relate to treatment of other disorders.  

The criteria for the assignment of disability ratings for 
brain disease due to trauma are found in Code 8045, which 
specifies that purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8100).  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2002).  

Under the pertinent rating criteria, to warrant the next 
higher rating of 30 percent under Diagnostic Code 8100, the 
evidence would have to show headache disability equivalent to 
migraine with characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  A 
50 percent rating is in order only when the headaches are 
manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002).  

The occurrence of headaches in this veteran's case has been 
reported most recently, as three times over one single 
month's period and prostrating in nature.  The Board points 
out that the veteran has reported the frequency of his 
headaches as varying from virtually daily, to two in a row 
per week, to once a month.  He most recently has stated that 
they do require him to lie still, but that he has not missed 
any work due to headaches.  Also, he has indicated that his 
headaches respond well to over-the-counter medication.  The 
Board finds that while the headaches undoubtedly result in 
substantial discomfort, and approximate the degree of 
impairment for a 30 percent evaluation contemplated under the 
Diagnostic Code 8100, they are not manifested by prolonged 
attacks and they have not been show to be productive of 
anything approaching severe economic inadaptability.  Id.  

Basically, the Board notes that while the clinical data of 
record do document evidence of current headaches, the records 
overall generally relate to treatment of other disabilities.  
In some cases, as noted above, there is but a mere mention of 
a history of headaches and nothing more.  In essence, the 
record does not support that the veteran regularly requires 
treatment for headaches and the records are more indicative 
of inconsistent reports of frequency.  Overall, the Board has 
determined that the record as a whole substantiates 
impairment to the extent required for a higher rating of 30 
percent, but no more, since the date of separation from 
service.  See Fenderson, supra.  

Accordingly, the veteran's claim for an increased rating for 
headaches is granted to this extent.  Overall, the Board 
concludes that the evidence simply does not show the severity 
or frequency of migraine headaches as required for the next 
higher rating of 50 percent under Diagnostic Code 8100. 

B.  Mid back myositis

The veteran contends that his mid back disability is by far 
the more serious of his disorders and since the initial 
evaluation in August 2000, the symptoms have increased 
significantly.  In this regard, he has stated that he feels 
that his disability warrants more than the current 10 percent 
evaluation.  In addition to his insomnia, the veteran has 
alleged that he could not sleep due to his mid back symptoms.  
He also has contended that there never was a moment when his 
mid back was not throbbing with "razor sharp" pain, only 
dulled by medication.  On movement, the veteran has stated 
that he was gradually becoming more limited because of the 
intensity of the pain.  He has also stated that he could move 
to the full potential of his body, but that it was extremely 
uncomfortable, and many times unbearable.  The veteran has 
also indicated that while he was not in danger of losing his 
job, he was much more limited in pay raises and promotions 
because he was not able to function more than at an average 
level due to his mid back disability.  

Myositis should be rated on the limitation of motion of the 
affected parts, as arthritis, degenerative.  38 C.F.R. § 
4.71a, Diagnostic Code 5021 (2002).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations. NOTE (2):  The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive.  38 C.F.R. Part 4, Diagnostic Code 
5003 (2002).

On VA examination in August 2000, the examiner noted the 
veteran's reported history of mid back problems that began in 
1998.  The veteran stated that his mid back pain had 
increased over time and has caused him to awaken at night due 
to pain.  He also indicated that he experienced mid back pain 
most of the time without precipitating factors or flare-ups.  
He stated that he took an occasional Percocet when the pain 
was more severe.  In general, he had not lost time from work 
due to his mid back pain.  Examination of the mid back 
revealed tenderness to percussion and to palpation with some 
spasm in the rhomboid muscles of the mid back.  The diagnosis 
was myositis of the mid back.  

Physical therapy and rehabilitation records dated in November 
2000 reveal thoracic strain, status post injury in service.  
Noted is constant upper back pain with exacerbations, 
occasional leg pain without radiculopathy, and no decreased 
strength in the arms and legs.  The thoracic muscles were 
diffusely tender to palpation, strength was 5/5 in all 
extremities, deep tendon reflexes were 1+ and symmetric, 
sensation was intact, gait was normal, mobility was good, and 
straight leg raising was negative.  The doctor noted that 
disc protrusion could not be ruled out.  There was no 
evidence of nerve impingement.  The veteran was prescribed 
anti-inflammatories and given samples of Celebrex, along with 
physical therapy exercises.  

VA physical therapy consult records extending from August 
2000 to July 2001 related to lumbar and cervical spine 
evaluation disclose complaints of chronic central thoracic 
pain increased on any activity over the course of the past 
three years.  Symptoms were reportedly relieved by sitting in 
a recliner.  The veteran was able to sit without discomfort 
and with normal musculature at the thoracic spine without 
muscle imbalance.  In March 2001 records, the veteran stated 
that his pain was at a 6 to 7 level constantly, which was 
reportedly inconsistent with the veteran's posture and 
movement patterns that were completely nonantalgic.  Physical 
examination revealed slight flattening of the thoracic and 
lumbar spines, mild scoliosis, mild tenderness to palpation, 
and a leg length discrepancy.  The examiner indicated that 
the back pain was probably functional due to the leg length 
disparity.  

Records dated in June 2001 reveal complaints by the veteran 
of constant low to mid back pain, increased with spasms.  
Examination revealed:  a normal gait; heel and toe walking 
without difficulty; the capacity to do one-half squats; full 
range of motion; no tenderness to palpation; some spasm 
reported only on twisting to the left; full strength; 
negative straight leg raising; negative Patrick's test; and 
deep tendon reflexes that were 2+ and symmetric.  

In a July 2001 record, the veteran reported that his back 
"locks up when sitting or standing and when turning." 
General lower thoracic and upper lumbar pain and focal 
central pain approximately at T-3 were also reported.  
Objective examination revealed excellent range of motion, no 
antalgic movements or posture, no strength deficits, and 
excellent rotation of the thoracic spine.  The examiner noted 
that the veteran's reports of pain were inconsistent with his 
movement patterns and posture.  

On VA examination in December 2001, the examiner reported the 
veteran's history of back problems, as related by the 
veteran.  The examiner noted that the veteran's records were 
not available at the time of examination.  The veteran 
claimed that he had been seen to an urgent care facility 
several times and that physical therapy sessions were 
recommended.  Other than physical therapy, the veteran had 
not undergone any other formal treatment for his mid back.  
Symptoms reported at the time of examination included pain in 
between the shoulder blades at the T-6 level.  The examiner 
reported that the veteran had a normal gait, could walk on 
his heels and toes, and do a deep knee bend.  There was no 
abnormal spinal curve.  There was no objective evidence of 
palpable spasm or hypertrophy.  The veteran did not report 
any discomfort with palpation, cervical, dorsal, or lumbar 
paraspinal muscles.  There was no discomfort with palpating 
sacroiliac joints or sciatic notches.  He could forward flex 
and lumbar range of motion was full.  Flexion was at 
100 degrees and extension at 35 degrees.  Lateral bending was 
30/30 and seated rotation was 55/55.  Motor strength was 5/5.  
Hip flexors, abductors, adductors, internal and external 
rotators were strong.  Knee and ankle flexors were strong.  
Reflexes and patella and ankle jerks were 2+/4+.  In the 
supine position, straight leg raising was negative 
bilaterally to 75 degrees.  Thigh circumference measured at 
44 centimeters on the right and 43.5 centimeters on the left, 
measured at 10 centimeters above the patella.  Calf 
circumference was 40/40.  Sensation was intact overall to 
light touch and prick.  

The examiner stated that x-ray studies had been reviewed.  
With respect to the AP and lateral dorsal spine, findings 
were within normal limits.  On review of a thoracic spine CAT 
scan (performed in April 2001), findings were interpreted as 
normal with little facet asymmetry at the T8/9 region.  
Otherwise, there was no intra-discal pathology.  In pertinent 
part, the examiner diagnosed chronic mid back pain and 
probable facet asymmetry at T8/9.  Overall, the examination 
results were unremarkable with a notation of possible early 
degenerative changes at the L1/2 region and at the facet 
areas of T8/9.  Also noted is that a bone scan done in 
December 2001 revealed no abnormal uptake in the thoracic 
spine or facets, but did show subtle increased uptake in the 
post 10th rib.  

In VA record dated in January 2002, the veteran complained of 
pain that was localized more in the thoracic region and was 
worse with exercise or stress.  Examination found no 
tenderness and mild scoliosis at the first and second 
thoracic vertebrae.  

Myositis of the thoracic spine is rated based on limitation 
of motion of the affected joint, as directed by above noted 
diagnostic code for degenerative arthritis.  38 C.F.R. Part 
4, Diagnostic Code 5003.  The corresponding diagnostic code 
for limitation of motion of the thoracic or dorsal spine is 
Diagnostic Code 5291.  This code provides for a 
noncompensable rating when the limitation of motion is slight 
and a 10 percent evaluation when the limitation of motion is 
moderate or severe.  38 C.F.R. § 4.72, Diagnostic Code 5291 
(2002).  In view of the above medical findings, the Board 
finds that the veteran's myositis currently is rated at the 
highest evaluation available under the relevant rating 
criteria.  Thus, the veteran currently receives the maximum 
rating for his myositis of the mid back.  As such a rating in 
excess of the current 10 percent evaluation currently 
assigned the mid back myositis is not possible under this 
code.

The Board notes that examinations have not shown ankylosis, 
intervertebral disc syndrome, or other disability that would 
warrant evaluation under another Diagnostic Code for rating 
disorders of the thoracic spine.  (Disability related to the 
lumbar spine is addressed separately below.) 

Moreover, a higher extraschedular rating is not in order for 
the veteran's mid back disability.  Under 38 C.F.R. 
§ 3.321(b)(1), in exceptional cases where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Service is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  Where a case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, an extraschedular evaluation 
may be appropriate.  38 C.F.R. § 3.321(b)(1) (2002).

Under these facts, functional limitations supported by 
clinical findings do not support the finding that an 
extraschedular rating is in order for myositis of the mid 
back.  The veteran has lost very little time at work, in 
spite of his allegations that his symptoms have increased 
significantly over time.  The veteran's case with respect to 
his myositis does not present such an exceptional or unusual 
disability picture so as to warrant application of an 
extraschedular evaluation.  Thus, the veteran's claim for an 
increased (extraschedular) rating for his mid back myositis 
is denied on this basis as well.  Id.  

Further, the Board has considered the provisions under 
38 C.F.R. § 4.10 (2002), related to functional impairment.  
Nonetheless, there are no clinical data to support such 
impairment so as to warrant an increased evaluation on this 
basis.  Essentially, while the veteran complains of increased 
symptomatology associated with his mid back disability, the 
medical evidence does not support that his disability hinders 
him in his ordinary activities so as to consider additional 
compensation.  Additionally, the Board has considered section 
4.40 as to musculoskeletal disability and the veteran's 
ability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  The examinations upon which 
the ratings are based must adequately describe the anatomical 
damage and functional loss with respect to these elements.  
Id.  The functional loss may be due to pathology such as 
absence of bone or muscle, deformity, or pain, supported by 
adequate pathological studies.  Id.  Weakness of the affected 
area is also for consideration.  Id.   In this case, again, 
such functional loss is not supported by the clinical 
evidence of record.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.45 (2002) that require a review of such as factors as 
less movement than normal, more movement than normal, 
weakened movement, incoordination, pain on movement, 
swelling, or instability.  These criteria are not shown by 
the medical evidence of record so as to warrant additional 
compensation for the veteran's mid back myositis.  Thus, 
again, on this basis as well, the veteran's claim remains 
denied.  Id.  

Therefore, in light of the above, and in consideration of all 
pertinent law and regulations, the Board concludes that an 
evaluation in excess of 10 percent for mid back myositis is 
not warranted at any point since separation from service.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In sum, 
the veteran's disability picture with respect to his mid back 
myositis is not productive of limitation of motion greater 
than what is encompassed within the rating criteria of 
10 percent under Diagnostic Code 5291.  The medical evidence 
of record consistently indicates excellent range of motion of 
the affected joint.  Accordingly, the veteran's claim for a 
higher rating is denied.  

C.  Low back strain

The veteran claims that his lower back disability warrants 
more than the current 10 percent due to pain and muscle 
spasms not relieved by medication.  

The veteran's lower back disability is evaluated under 
Diagnostic Code 5295.  This diagnostic code provides for a 10 
percent evaluation when the disability is manifest by 
characteristic pain on motion and a 20 percent evaluation 
where the veteran experiences muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally, in a 
standing position.  To warrant the maximum rating of 40 
percent under this diagnostic code, the veteran must show 
severe strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, with marked limitation of 
forward bending in a standing position; loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71, 
Diagnostic Code 5295 (2002).  

At the outset, the Board notes that there is some duplication 
as to the reporting of the clinical evidence between the 
veteran's mid back myositis and his lumbosacral strain, given 
the physical relationship between the two disabilities.  
Overall, however, the medical evidence of record does not 
support an award of more than the current 10 percent the 
veteran receives for his lower back disability.  The Board 
has set out the reasons and bases below.  

On VA examination in August 2000, the examiner noted the 
history of low back pain and indicated that the veteran 
continued to experience pain without any particular 
precipitating cause.  There are no reported aggravating 
factors or flare-ups.  Range of motion of the lower back was 
on flexion 85 degrees and on extension 46 degrees.  Right 
lateral flexion was 45 degrees and left lateral flexion was 
43 degrees.  Right rotation was 38 degrees and left rotation 
was 34 degrees.  No more than mild pain was noted on range of 
motion.  Posture and gait were normal and the veteran was 
able to stand on his toes and heels and assume the squatting 
position and arise without difficulty.  No lumbar paraspinal 
muscle spasm was evident.  Also, there was no sciatic notch 
tenderness.  Reflexes, sensation and strength of the lower 
extremities were normal.  Straight leg raising was negative 
bilaterally and circulation of the lower extremities was 
normal.  Sensation and muscle testing of the lower 
extremities did not indicate any evidence of radiculopathy.  
The veteran demonstrated no difficulties in rising from the 
supine position on the examining table and was noted to have 
no difficulty rising from the chair.  Mild low back strain 
was diagnosed.  

In a treatment note from a Dr. S., dated in November 2000, 
only constant upper back pain with exacerbations is noted; 
nothing as to the lumbosacral area specifically is mentioned.  

In a private physical therapy note dated in February 2001, 
the diagnosis of lumbar strain was given.  It was noted that 
the veteran was doing physical therapy exercises at home.  
Overall, the veteran stated that pain had improved and that 
in general, it was 5 out of 10.  It was indicated that the 
veteran should continue with therapy.  

VA progress notes for the veteran's back disabilities 
extending from August 2000 to July 2001 reveal complaints of 
gradual progression of symptoms, increased evening pain and 
muscle spasms.  On the report of an X-ray study dated in 
August 2000, the radiologist noted a normal lumbosacral 
spine.  On a March 2001 record it was noted that the veteran 
reported diminished back symptomatology during the day.  The 
veteran reported that he was being treated with physical 
therapy and did exercises on his own.  Physical examination 
revealed mild scoliosis, a slight list and leg length 
discrepancy, mild tenderness to palpation of paraspinal 
musculature, and no neurological deficits noted.  The veteran 
took Vicodin to relieve symptoms.  The veteran was also given 
Hydrocodone, but it induced headaches.  

On a June 2001 record, it was noted that the veteran's gait 
was normal, and that he was able to heel walk, toe walk, and 
perform tandem gait without difficulty.  There was full range 
of motion with some spasm reported after twisting.  There was 
no tenderness to palpation of the thoracic and lumbar spines.  
Strength was full and straight leg raising was negative.  
Back pain was assessed.  

In July 2001, (as noted above), the veteran reported that his 
back locked up when sitting or standing and when turning.  
There was general lower thoracic and upper lumbar pain and 
focal central pain approximately at T-3.  The CAT scan was 
noted as negative.  The treating physician noted that there 
was excellent bilateral slide-glide at the lumbosacral spine 
and excellent spinal range of motion overall with no antalgic 
movements or strength deficits.  

On VA examination in December 2001, the veteran reported no 
discomfort on palpation of the lumbar paraspinal muscles, the 
sacroiliac joints or the sciatic notches.  Objective findings 
included normal gait, no abnormal spine curve, and no 
objective evidence of palpable spasm or hypertrophy.  Lumbar 
range of motion was noted to be unrestricted in full.  
Flexion was noted at 100 degrees and extension at 35 degrees.  
Lateral bending was 30/30 and seated rotation was 55/55.  
Motor strength was 5/5.  Hip flexors, abductors, adductors, 
internal and external rotators were strong.  In the supine 
position, straight leg raising was negative bilaterally to 
75 degrees.  Thigh circumference measured at 44 centimeters 
on the right and 43.5 centimeters on the left; calf 
circumference was 40/40.  Sensation was intact to light touch 
and prick.  The examiner stated that X-ray studies had been 
reviewed and that the lumbosacral spine series dated in 
August 2001 showed normal alignment.  Some irregularity in 
between the plates of L1 and L2 were noted.  The examiner 
also remarked that there appeared to be signs of some 
degenerative changes at the L1 and L2 region.  

VA outpatient records extending from November 2001 to April 
2002 include the veteran's complaints of continued low back 
pain.  In a January 2002 record, the veteran indicated 
another episode of acute lower back pain, but the pain was 
more localized in the thoracic region.  At the time of the 
onset of pain, the veteran reported that he was rotating and 
lifting an object at work.  He did not have any numbness or 
tingling of the lower extremities.  On examination, there was 
marked spasm of the paraspinal muscles in the thoracic region 
and some trapezius muscle spasm as well.  Another January 
2002 record noted upper back and neck complaints.

In light of the above evidence, the Board concludes that 
impairment associated with disability to the veteran's lower 
back does not rise to the level required for an evaluation 
greater than the current 10 percent under Diagnostic Code 
5295.  As stated earlier, this diagnostic code provides for a 
20 percent evaluation in circumstances where the veteran 
experiences muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally in a standing position.  
In this case, while some spasm has been reported, it is 
usually spasm in the mid and upper back.  Even if muscle 
spasm of the low back is conceded, records do not show that 
the veteran has any loss of lateral spine motion.  To the 
contrary, the evidence shows excellent range of motion of the 
lower spine and improved symptoms related to lower back 
disability overall.  The veteran has stated that he had not 
lost time from work and that his lower back gives him fewer 
troubles than does his mid back region. 

In short, the Board finds that there are no clinical data to 
support a finding that the severity of the veteran's low back 
symptoms approach the level of muscle spasms and limitation 
of motion contemplated in the next higher rating of 
20 percent under the relevant rating criteria.  38 C.F.R. 
§ 4.71, Diagnostic Code 5295.  Thus, in this respect, the 
veteran's claim for an evaluation greater than 10 percent for 
lower back strain is denied. 

Moreover, on consideration of §§ 4.10, 4.40, and 4.45, the 
Board notes that functional impairment associated with the 
veteran's lower back is not so disabling so as to warrant 
additional compensation based on these provisions.  In this 
regard as well, the veteran's claim remains denied.  See 
Deluca, supra; 38 C.F.R. §§ 4.10, 4.40, and 4.45.  

While the Board recognizes the veteran's contentions that his 
lower back pain has increased since the August 2000 
evaluation, we also note that he has stated that his lower 
back pain is not as significant as his mid back pain, only 
that it definitely makes life a little more uncomfortable.  
Overall, however, the veteran's disability picture involving 
the low back more nearly approximates the level of impairment 
associated with the current 10 percent under Diagnostic Code 
5295.  

The Board has considered rating the veteran's service-
connected low back strain under other provisions for 
evaluating disability associated with the lumbar spine.  As 
his condition does not involve vertebral fracture, ankylosis, 
intervertebral disc syndrome, or any more than slight 
limitation of motion of the lumbar spine, a rating in excess 
of 10 percent would not be possible under any other 
provisions.    

Accordingly, the veteran's claim for a rating in excess of 10 
percent for his service-connected low back strain is denied.


ORDER

Service connection for insomnia is granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, an increased evaluation, to 30 percent and 
no higher, is granted for migraine headaches from February 
14, 2000.
 
An evaluation in excess of 10 percent for mid back myositis 
is denied.  

An evaluation in excess of 10 percent for lower back strain 
is denied.  


		
	DENNIS F. CHIAPPETTA 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

